Citation Nr: 0421921	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  99-04 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than October 25, 
1995, for the grant of a total disability rating based upon 
individual unemployability (TDIU) for compensation purposes.


REPRESENTATION

Veteran represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1953 to 
October 1954, and from January 1955 to April 1956.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied an effective date 
earlier than October 25, 1995, for the grant of TDIU.  Appeal 
to the Board was perfected.  This claim is again before the 
Board for appellate consideration after completion of its 
directives to the RO set forth in a January 2001 remand 
order.

The veteran waived his right to a personal hearing before a 
Veterans Law Judge of the Board.  


FINDINGS OF FACT

1.  The veteran's initial claim of entitlement to TDIU for 
service-connected right knee disability residuals was 
received by VA on November 20, 1989.

2.  The earliest date evidencing entitlement to TDIU is 
August 3, 1995, when a physician stated that the veteran 
could not work until he has another surgery for the service-
connected right knee disability (the first having been 
performed in 1985).  However, the veteran was not admitted 
for such surgery until October 25, 1995, the date the RO 
assigned for the grant of TDIU.   







CONCLUSION OF LAW

The veteran is entitled to an earlier effective date for the 
grant of TDIU for compensation purposes effective on August 
3, 1995.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 3.400, 4.16 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, as is the case here.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA was more recently revised with the enactment of the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to decide a claim before the expiration of one-year provided 
a claimant to respond to VA's request for information or 
evidence.  This law, effective as if enacted on November 9, 
2000, immediately after the enactment of VCAA, supersedes the 
decision of the U. S. Court of Appeals for the Federal 
Circuit that invalidated a regulation, implementing VCAA, 
that required a response to VCAA in less than one year.  
Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).

VCAA requires that VA inform the claimant about information 
and evidence (1) not of record that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA also requires 
that such notice be provided before the issuance of the 
initial unfavorable rating decision issued by the agency of 
original jurisdiction (AOJ) that is the subject of appeal.  
See recent decision of the U.S. Court of Appeals for Veterans 
Claims (Court), in Pelegrini v. Sec'y of Veterans Affairs, 
No. 01-944, issued on June 24, 2004.        
  
The Board has granted the veteran's claim seeking an earlier 
effective date for the grant of TDIU for compensation 
purposes.  Accordingly, it is evident that there was adequate 
development in this case to permit such a favorable 
resolution.  Thus, VA compliance with VCAA need not be 
discussed further.

II.  Earlier Effective Date for the Grant of TDIU - Laws and 
Regulations

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2003).  Unless specifically provided otherwise, the 
effective date of an award based on a claim for an increased 
evaluation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that the 
effective date of an increased evaluation is the date of the 
receipt of the claim or the date entitlement arose, whichever 
is later.  The earliest date as of which it is factually 
ascertainable that an increase in disability had occurred is 
applied if the claim is received within one year from such 
date; otherwise, the effective date is the date of the 
receipt of the claim.  38 C.F.R. § 3.400; § 3.400(o).  

While the statute and regulations do not set forth criteria 
specific to determining effective dates for TDIU claims, such 
claims necessarily are evaluated in accordance with the 
effective date requirements for increased claims, as there 
are minimum percentage evaluation requirements based upon VA 
schedular criteria that must be met for a service-connected 
disability (or disabilities) before a veteran is entitled for 
TDIU consideration.  More specifically, TDIU will be granted 
where the evidence shows that the veteran is precluded from 
obtaining or maintaining any gainful employment consistent 
with his education and occupational experience, by reason of 
service-connected disability (or disabilities).  See 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2003); and Moore (Robert) v. 
Derwinski, 1 Vet. App. 356 (1991); Ferraro v. Derwinski, 1 
Vet. App. 326, 332 (1991).  TDIU may be warranted where the 
schedular rating is less than total and when the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability, provided, 
however, that if there is only one such disability, it must 
be rated at 60 percent or more.  If there are two or more 
disabilities, one must be rated at 40 percent or more, and 
sufficient additional disability for a combined rating of 70 
percent or more.  38 C.F.R. § 4.16 (2003).  

In evaluating whether the veteran's service-connected 
disabilities preclude substantially gainful employment, the 
VA Adjudication Manual, M21-1, Paragraph 50.55(8) defines 
substantially gainful employment as that which is ordinarily 
followed by the nondisabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  See Moore (Robert) v. Derwinski, 
1 Vet. App. 356 (1991).  This suggests a living wage.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).  The ability to work 
sporadically or obtain marginal employment is not 
substantially gainful employment.  Moore, 1 Vet. App. at 358.  
The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  TDIU requires that the record reflect 
some factor that "takes the claimant's case outside the 
norm" of any other veteran rated at the same level.  Id. 
(citing 38 C.F.R. §§ 4.1 and 4.15).  The Board further 
observes that being unable to maintain substantially gainful 
employment is not the same as being 100 percent disabled.  
"While the term 'substantially gainful occupation' may not 
set a clear numerical standard for determining TDIU, it does 
indicate an amount less than 100 percent."  Roberson v. 
Principi, 251 F.3d 1378 (Fed Cir. 2001).

Before TDIU may be granted, there must also be a 
determination that the veteran's service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age or nonservice-connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  All veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  
Nonetheless, for a veteran to prevail on a claim based on 
unemployability, it is necessary that the record reflect some 
factor which places the claimant in a different position than 
other veterans with the same disability rating.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is a recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. at 363.

In Roberson v. Principi, 251 F.3d at 1384, the U.S. Court of 
Appeals for the Federal Circuit held that, once a veteran 
submits evidence of a medical disability, makes a claim for 
the highest rating possible, and submits "evidence of 
unemployability," the requirement of 38 C.F.R. § 3.155(a) 
that an informal claim "identify the benefit sought" is met 
and that the VA must consider whether the veteran is entitled 
to TDIU.  See also VAOGCPREC 12-2001 (July 6, 2001).      
 
III.  Analysis

The record indicates that the veteran filed what appears to 
have been an informal claim, received on November 20, 1989, 
seeking an increased evaluation for service-connected right 
knee disability residuals (then rated as 30 percent 
disabling) and TDIU.  (The veteran stated therein that he is 
"not able to be gainfully employ[ed].")  By a letter dated 
on March 20, 1990, the RO denied the claim as to both issues 
on the grounds that no evidence to support the claim had been 
received.  The veteran was notified of his appeal rights.  In 
August 1990, the veteran submitted a VA Form 9 indicating his 
belief that he is entitled to TDIU.  This apparently was 
intended to be a notice of disagreement.  The RO apparently 
failed to issue a Statement of the Case (SOC) on the TDIU 
issue.  Accordingly, the TDIU claim continued to remain open.  
A subsequent rating decision, issued in March 1994, granted 
service connection for a left knee disability secondary to 
the service-connected right knee disability residuals, with 
10 percent rating for the left knee disability, effective on 
January 11, 1990.  At this time, the combined disability 
rating was 30 percent from May 1, 1986; and 40 percent from 
January 11, 1990.  Accordingly, the veteran still did not 
quality for TDIU, but the claim remained open, as no SOC had 
been issued on the TDIU claim.  

However, following an October 1995 right knee surgery, an 
August 1997 rating decision granted TDIU, effective on 
October 25, 1995, based upon residuals of service-connected 
bilateral knee disabilities.  (The October 1995 right knee 
surgery was the second; the first apparently was a total knee 
replacement completed in 1985.)  The October 25, 1995 
effective date was assigned based upon evidence showing that, 
on this date, the veteran was admitted to a VA medical center 
(VAMC) for a failed right knee arthroplasty (performed in 
1985), requiring surgical intervention.  The RO therefore 
assigned a 100 percent evaluation effective on October 25, 
1995 based upon surgery requiring convalescence, a 100 
percent evaluation effective on January 1, 1996, and a 60 
percent evaluation effective on January 1, 1997, for the 
bilateral knee disability.  See 38 C.F.R. § 4.30.  Upon the 
issuance of this rating decision, the veteran had a 70 
percent combined rating from January 1, 1997, and thus 
qualified for TDIU.  

The veteran then sought an earlier effective date for the 
grant of TDIU.  A July 1998 rating decision denied an earlier 
effective date.  In this appeal, the veteran apparently 
maintains that an earlier effective date is warranted as the 
Social Security Administration (SSA) determined that he was 
disabled for compensation purposes on a dated earlier than 
that assigned by the VA.  See representative's statement 
received in August 1998.   

As noted above, basic rule for assigning the effective date 
of an award is that the award is fixed on the date of the 
receipt of the claim or the date on which entitlement arose, 
whichever is later.  If the earlier effective date claim is 
received within one year from the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, that factually ascertainable date is applied.  
If the claim is filed outside of the one-year period, the 
effective date is the date of the receipt of the claim.  
38 C.F.R. § 3.400; § 3.400(o).  However, the filing date must 
nonetheless be compared to the actual date on which 
entitlement to TDIU arose, as supported by evidence, 
consistent with the general earlier effective date rule which 
states that the date of an award is the date of the receipt 
of the claim or the date on which entitlement arose, 
whichever is later.    

Accordingly, in light of 38 C.F.R. § 3.400(o), the Board must 
first look to evidence dated within one year before November 
20, 1989 to the present.  If there is evidence dated within 
one year before November 20, 1989 showing service-connected 
disability to an extent such that TDIU was warranted on such 
date, that date would become the effective date.  The veteran 
apparently claims that such evidence exists.  If there is no 
such evidence dated within one year before November 20, 1989, 
then the Board must look for evidence of when entitlement to 
TDIU actually arose and compare that to the filing date 
(November 20, 1989).  In such a situation, the later of these 
dates is assigned as the effective date.  

The veteran apparently believes that a note from a VA 
physician (Dr. D. C.), dated on July 6, 1986, indicating that 
the veteran is "100 percent impaired" for construction work 
in any capacity, is the key evidence supporting his claim for 
TDIU.  He apparently sent numerous copies of this note at 
various times in support of this VA claim.  Also of record is 
a letter from Dr. D. C., dated on September 15, 1986, which 
indicates that he had treated the veteran for right knee pain 
since early 1985, that the veteran underwent a right total 
knee replacement in March 1985, and that the left knee 
symptoms (to include arthritis) are the result of increased 
use of the left knee necessitated by a rehabilitation phase 
following the right knee surgery.  He opined that the veteran 
may be a good candidate for vocational rehabilitation, but 
there was no opinion given specifically on the 
unemployability or total disability issue.  None of the above 
records is dated within one year before November 20, 1989, 
when the veteran filed his TDIU claim.  Accordingly, the 
Board must look for evidence of when entitlement to TDIU 
arose, and consider the TDIU claim filing date of November 
20, 1989.  The later of these two dates is then assigned as 
the effective date.    

It is noted that the above records of Dr. D. C. dated in the 
mid-1980s were in the claims folder when the Board determined 
in February 1994 that an evaluation higher than 30 percent 
was not warranted for the right knee replacement residuals, 
and that the RO's prior failure to document consideration of 
an extraschedular rating and to refer the case to the 
Director of Compensation and Pension Service was no more than 
harmless error.  Among the evidence considered by the Board 
was medical evidence showing good range of motion in the 
right knee as early as in 1990, and which did not evidence 
significant disability.  See February 1994 Board decision.  
The Board also determined, however, that secondary service 
connection for the left knee degenerative arthritis was 
warranted, based upon Dr. D. C.'s September 1986 opinion 
described above.  

Subsequently, consistent with the Board's decision, the RO 
issued a rating decision in March 1994 assigning a 10 percent 
rating for the left knee disability, which, with the 30 
percent in effect for the right knee disability, gave the 
veteran a combined rating of only 40 percent for the 
bilateral knee disabilities.  The veteran was sent this 
rating decision with a letter dated on March 23, 1994, 
explaining appeal procedures, but there is no evidence of a 
notice of disagreement thereto received within one year after 
March 23, 1994.  Thus, even as of March 1995, the veteran did 
not qualify for TDIU consideration, as he had at that time a 
40 percent combined rating.  (For TDIU purposes, if there is 
only one service-connected disability, it must be rated at 60 
percent or more.  Here, because the left knee disability is 
secondarily service connected to the right knee disability 
initially service connected, the bilateral knee disability is 
considered one disability.  38 C.F.R. § 4.16 (2003).)     

In passing, the Board notes that, while there also are other 
medical records dated in the 1980s (including January 1985 
clinic notes from Dr. J. M. and November 1985 notes from Dr. 
R. L.), and in early 1995 (Dr. K. B), they do not indicate 
that the veteran's service-connected disabilities were 
significant enough that he was unemployable.   

After having reviewed the entire record, the Board finds one 
medical evidence dated before the effective date of October 
25, 1995 currently assigned for TDIU that could support an 
earlier effective date.  This consists of a note from Dr. D. 
C., dated on August 3, 1995, which states that the veteran's 
"knee replacement has failed [apparently referring to the 
right knee replacement surgery in 1985]," that surgery is 
scheduled for October 1995, and that the veteran cannot work 
until the "knee is replaced."  While the veteran was not 
actually admitted for surgery for the "knee failure" until 
October 25, 1995, the determination that his knee had 
"failed" was made approximately three months before, on 
August 3, 1995.  Accordingly, there is evidence supporting 
entitlement of TDIU earlier than October 25, 1995.  However, 
that date is not July 1986, as alleged by the veteran.  That 
date is August 3, 1995, which is the earliest date on which 
the veteran established entitlement to TDIU.  As this date is 
the later date as compared to November 20, 1989, the date 
when the TDIU claim was filed, this date is assigned as the 
earlier effective date.  


ORDER

An earlier effective date of August 3, 1995, for the grant of 
TDIU for compensation purposes, is granted.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




